         Case 7:19-cv-09111-NSR Document 40 Filed 08/24/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   Lead Case
                                                               19-cv-09111 (NSR)
In re: EMPIRE GENERATING CO, LLC, et al.,
                                                               Consolidated Action
                                                               19-cv-09146 (NSR)
                      Debtors.

                                                              OPINION & ORDER



 ASSF IV AIV B HOLDINGS III, L.P., et al.,


                       Appellants,


        -against-


 EMPIRE GENERATING CO, LLC, et al.,


                       Appellees.



NELSON S. ROMÁN, United States District Judge

       Pending before the Court is the appeal of minority lenders ASSF IV AIV B Holdings III,

L.P., AEIF Trade, LLC, and SPTIF Parent, LLC. (collectively, “Appellants”) from certain orders

entered by the United States Bankruptcy Court for the Southern District of New York (Robert D.

Drain, B.J.). Appellants challenge the Bankruptcy Court’s orders granting the motions of Empire

Generating Co, LLC, and certain of its affiliates (collectively, “Appellees” or “Debtors”) to


 USDCSDNY
 DOCUMENT
 ELECTRONICALLY FILED
 DOC#: - - - - - - -
            08/24/2020
 DATEFILED: - ----
           Case 7:19-cv-09111-NSR Document 40 Filed 08/24/20 Page 2 of 3


approve the sale of their assets, (Bankr. Doc. 1 298 (the “Sale Order”)), and to confirm their

proposed reorganization plan, (Bankr. Doc. 304 (the “Confirmation Order”)).

        Appellants filed notices of appeal with this Court on October 1, 2019, and October 2, 2019,

respectively. (Case No. 19-cv-9111, ECF No. 1; Case No. 19-cv-9146, ECF No. 2.) On October

16, 2019, Appellants filed a motion before the Bankruptcy Court to stay consummation of the Sale

Order and Confirmation Order pending the resolution of their appeals. (Bankr. Doc. 338.)

        While that motion was pending, on October 18, 2019, Appellants filed additional motions

in this Court to stay consummation of the Sale Order and Confirmation Order pending the

resolution of their appeals and to expedite the briefing schedule on their appeals. (Case No. 19-

cv-9111, ECF No. 8; Case No. 19-cv-9146, ECF No. 9.) On October 31, 2019, Appellants filed

supplemental motions arguing that Appellees’ recently stated intention to close the sale of their

assets and consummate their reorganization plan on or before November 1, 2019, confirmed that

a stay was warranted to ensure meaningful appellate review. (Case No. 19-cv-9111, ECF No. 13;

Case No. 19-cv-9146, ECF No. 14.) Appellants filed a similar supplemental motion in the

Bankruptcy Court. (Bankr. Doc. 344.)

        On November 4, 2019, Appellees filed a Notice of Occurrence of Effective Date of the

Debtors’ Modified Amended Joint Chapter 11 Plan (the “Notice”) in the Bankruptcy Court.

(Bankr. Doc. 358.) The Notice indicated that, pursuant to the Confirmation Order, the Effective

Date of the Debtors’ restructuring plan occurred on November 4, 2019, and that as a result,

“Debtors have emerged from the chapter 11 proceeding as Reorganized Debtors.” (Id.) 2 On

November 5, 2019, Appellants filed additional supplemental motions reporting the foregoing



1
 “Bankr. Doc.” refers to documents filed in the U.S. Bankruptcy Court for the Southern District of New York under
docket number 19-23007.
2
 The Court notes that the Bankruptcy Court did not grant Appellants’ motion for a stay pending appeal prior to
consummation of the reorganization plan. (See Bankr. Doc. 371 at 26:1-5.)
         Case 7:19-cv-09111-NSR Document 40 Filed 08/24/20 Page 3 of 3


development to this Court and stating that expedited briefing of their appeals remained warranted.

(Case No. 19-cv-9111, ECF No. 17; Case No. 19-cv-9146, ECF No. 18.) However, this Court

declined to set an expedited schedule and briefing was completed pursuant to the Federal Rules of

Bankruptcy Procedure as of January 21, 2020.

       Since the parties have reported that consummation of the Sale Order and Confirmation

Order occurred as of November 4, 2019, and briefing of this appeal was completed as of January

21, 2020, Appellants’ motions are rendered academic and are therefore denied as moot.

Appellants’ bankruptcy appeal is deemed fully submitted and remains pending before this Court.

       The Clerk of the Court is respectfully directed to terminate the motions filed under Case

No. 19-cv-9111 at ECF Nos. 8, 13, and 17, as well as the motions under Case No. 19-cv-9146 at

ECF Nos. 9, 14 and 18.


Dated: August 24, 2020                                      SO ORDERED:
       White Plains, New York



                                                    ________________________________
                                                           NELSON S. ROMÁN
                                                         United States District Judge
